         Case 1:19-cv-04777-ALC-SLC Document 35 Filed 07/31/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JOSE RODRIGUEZ, et al.,

                                Plaintiffs,

         against
                                                         CIVIL ACTION NO.: 19 Civ. 4777 (ALC) (SLC)

                                                              ORDER SCHEDULING INITIAL CASE
CELTIC SERVICES NYC, INC. and KIERAN SLEVIN, as
                                                                MANAGEMENT CONFERENCE
an individual,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         The Telephone Conference scheduled for Wednesday, August 5, 2020, at 11:00 am will

now be held on the Court’s conference line, not the Chambers’ line. At the scheduled date and

time, the parties are directed to call the Court’s conference line at 866-390-1828, access code

3809799. All counsel who intend to speak during the call must use a landline or phone with

equivalent quality. On receipt of this order, each party is directed to ensure that all other parties

on the case are aware of the conference date and time.




Dated:             New York, New York
                   July 31, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
